Citation Nr: 0125650	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.

3.  Entitlement to service connection for allergies.

4.  Entitlement to an increased disability rating for the 
fracture of the proximal left radius, currently evaluated as 
10 percent disabling.

5.  Entitlement to a compensable evaluation for a nasal 
bridge fracture.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's request for a 
compensable evaluation for his left radius disability by 
assigning a 10 percent disability evaluation and denied all 
other benefits sought on appeal.

In July 1999, the veteran filed an informal claim seeking 
service connection for a right arm disorder.  That issue was 
not addressed in the RO's April 2000 rating decision.  In 
February 2001, the veteran expressed that his service-
connected left radius disability caused his right arm 
disorder.  Given the foregoing, the matter is referred to the 
RO for the appropriate development.

The issues of entitlement to service connection for the 
residuals of a left knee injury, the residuals of a left 
ankle injury, and for allergies are addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his increased rating claims and service 
connection based on finality claim.

2.  The veteran has positive pain upon palpation of the 
medial epicondyle in the left elbow; muscle strength is 5/5 
and pulses are 2+ in the ulnar and radial areas.  There is no 
evidence of nonunion.  He has 0 to 145 degrees of flexion 
with mild functional impairment attributable to his 
complaints of pain.

3.  The veteran has 60 percent obstruction of the left nasal 
passage and no obstruction of the right nasal passage.

4.  The Board denied service connection for a chronic low 
back disorder in a September 1986 decision. 

5.  The June 1999 private medical report is new; it bears 
directly and substantially upon the specific matter under 
consideration; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a fracture of the proximal left radius have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5212 (2001).

2.  The criteria for a compensable evaluation for a nasal 
bridge fracture have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, Diagnostic Code 
6502 (2001).

3.  Since the September 1986 Board decision, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic low back 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board observes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  Among other 
things, this law redefines the obligations of VA with 
respect to the duty to assist.  VA also issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

Here, the Board finds that VA has met its duty to assist the 
veteran in the development of his claims for increased 
evaluations and the submission of new and material evidence 
as well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete these 
claims under the VCAA.  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran and his representative have been given ample 
opportunity to advance any and all arguments in favor of the 
veteran's claims.

Because the Board finds that no additional notification or 
development action is required under the VCAA and where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied, 
it would not be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).



I.  Increased Evaluations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).

A.  Fracture of the Left Radius

The veteran's left radius disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5212, which sets forth the 
criteria for assigning disability ratings for impairments of 
the radius.  In this case, the record shows that the veteran 
is right-hand dominant.  See September 1977 Report of Medical 
History.  

For impairment of the radius with regard to the minor 
extremity, a 10 percent evaluation is assigned when there is 
evidence of malunion of the radius with bad alignment; a 20 
percent evaluation is assigned when there is evidence of 
nonunion of the upper half of the radius, or when there is 
evidence of nonunion of the lower half of the radius with 
false movement without loss of bone substance or deformity; 
and a 30 percent evaluation is assigned when there is 
evidence of nonunion of the lower half of the radius with 
false movement and loss of bone substance.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5212.

Diagnostic codes 5206, 5207, and 5208, also found in 
38 C.F.R. § 4.71a, allow for the assignment of disability 
evaluations based on loss of motion in the forearm.  
Diagnostic code 5206 requires flexion limited to 110 degrees 
for a zero percent rating, flexion limited to 100 degrees for 
a 10 percent rating, and flexion limited to 90 degrees for a 
20 percent rating.  Diagnostic code 5207 requires extension 
limited to 45 or 60 degrees for a 10 percent evaluation and 
extension limited to 75 degrees for a 20 percent rating.  
Under diagnostic code 5208, a 20 percent evaluation requires 
flexion limited to 100 degrees and extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered.  In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
limitation of motion diagnostic codes.

The evidence of record reveals that the veteran injured his 
left elbow during service and that he has worked since his 
discharge from service without limitation.  The veteran does 
not receive medical treatment for his left elbow disability.  
The veteran complains of pain in the left arm after lifting 
and carrying twenty-five to thirty pounds for about an hour.  
He has no complaints of numbness or tingling in his left arm.  
Upon VA examination in October 1999, the veteran was found to 
have zero degrees of extension with 145 degrees of flexion 
with supination and pronation to 90 degrees.  He had positive 
pain upon palpation of the medial epicondyle, but his muscle 
strength was 5/5 and pulses were 2+ at the ulnar and radial 
areas.  The diagnosis was left elbow status-post fracture of 
the proximal radius with median epicondylitis and the 
examiner opined that the veteran's pain caused mild 
functional impairment.

Given the evidence as outlined above, the Board finds that 
the 10 percent disability evaluation assigned under 
diagnostic code 5212 accurately contemplates any functional 
impairment experienced by the veteran.  In fact, there is no 
evidence of malunion with bad alignment in the radius, and a 
higher evaluation would not be appropriate under this 
diagnostic code as there is no evidence of nonunion in the 
upper half of the radius.  Furthermore, even when considering 
his subjective complaints of pain, the veteran has a full 
range of motion in his left elbow.  See 38 C.F.R. § 4.71, 
Plate I (2001).  Thus, an increased rating would not be 
appropriate under any of the limitation of motion diagnostic 
codes.  

The preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 10 percent for 
the left radius disability, and it is not in equipoise.  The 
claim is denied.

B.  Nasal Bridge Fracture

The veteran's nasal bridge fracture has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which allows for the 
assignment of a 10 percent disability evaluation when there 
is evidence of traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  No other evaluations are 
available under this diagnostic code.  Under 38 C.F.R. 
§ 4.97, Diagnostic Code 6504, in order for a 10 percent 
evaluation to be assigned, there must be evidence of loss of 
part of one ala, or other disfigurement.  A 30 percent 
evaluation requires loss of part of the nose or scarring 
exposing both nasal passages.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2001).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The evidence of record reveals that the veteran fractured his 
nasal bridge during service and has not participated in any 
medical treatment for a nasal disability since his discharge 
from service.  Upon VA examination in November 1999, the 
veteran was found to have a nasal septum deviated to the left 
with 60 percent obstruction on the left and no obstruction on 
the right.  There was no evidence of inflammation or polyps 
of the oropharynx, disease or scarring of the nose, and the 
palate was noted to be mobile.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation assigned for the veteran's 
nasal disability is accurate.  There is no evidence of 50 
percent obstruction on both sides of the nasal passage, nor 
of a total obstruction on one side.  Further, there is no 
evidence of a disease process, loss of part of the nose, or 
scarring to allow for a compensable evaluation under any 
other diagnostic code.  As such, the preponderance of the 
evidence is against the veteran's claim, and it is not in 
equipoise.  The veteran's request for a compensable 
evaluation for a nasal disability is denied.

C.  General Considerations
for Increased Evaluations

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

In September 1986, the Board denied service connection for a 
chronic low back disorder, finding that there was no evidence 
of such a disorder having its origin in service.  The Board 
decision became final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.194 (1982), now codified as 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim for service 
connection for a chronic low back disorder.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals 
for the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in September 1986.  The Board notes that the 
new evidence is presumed credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record reveals that the veteran complained of 
low back pain during service and was treated on three 
occasions over his six-year enlistment for soft tissue trauma 
and muscle strain.  In 1979, he complained of pain following 
a basketball game; in 1981, he complained of pain following a 
football accident; and in 1983, he complained of pain 
intensified by sit-ups and related having had a previous slip 
and fall accident one and one-half years earlier.  

Upon the veteran's discharge from service in 1984, he filed 
an application for compensation benefits asserting that he 
had experienced a back injury in 1982.  In November 1984, the 
veteran underwent VA examination and related having injured 
his back while lifting heavy ammunition.  X-rays revealed no 
bony abnormalities and he was diagnosed as having an old low 
back injury by history with recurrent myalgia.  There were no 
treatment records available although the veteran asserted 
that he had participated in chiropractic treatment.

Given the evidence of record at that time, the RO denied 
service connection for a chronic low back injury and the 
veteran appealed that decision to the Board.  In September 
1986, the Board affirmed the RO's denial, finding that there 
was no evidence of a chronic low back disorder having its 
origin in service.

In July 1999, the veteran requested that his claim for 
service connection for a low back disorder be reopened.  He 
submitted a statement from his treating chiropractor.  The 
chiropractor related having treated the veteran since October 
1998, and that the veteran had reported an accident in 1980 
in which he fell off of a Howitzer while trying to untangle a 
net from a tree.  Based on the history as related by the 
veteran and the chiropractor's review of the veteran's 
medical records, he opined that the clinical findings and 
diagnostic impressions rendered by him of subluxations, 
lumbosacral strain, spondylosis, lumbar facet syndrome, and 
intervertebral disc syndrome, were medically consistent with 
the service injury as described by the veteran and that the 
veteran's symptoms were the direct result of and secondary to 
the service injury and its natural sequelae.

The Board finds the aforementioned medical opinion to be both 
"new and material" in that it was not of record when the 
Board denied the claim in September 1986 and it relates the 
veteran's current back disorders to events of active service.  
The additional evidence is new; it directly and substantially 
bears upon the specific matter under consideration; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been submitted to reopen the claim of service 
connection for a chronic low back disorder.  See 38 C.F.R. § 
3.156(a).  

Prior to adjudicating the claim on the merits, however, the 
Board must ensure that the duty to assist has been fulfilled.  
Bernard v. Brown, 4 Vet. App. 384.  In this regard, the Board 
finds that additional development is required.  The matter is 
therefore discussed below in the remand portion of the 
decision.


ORDER

A disability evaluation in excess of 10 percent for a 
fracture of the proximal left radius is denied.

A compensable evaluation for a nasal bridge fracture is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic low back 
disorder is reopened.


REMAND

As previously noted, during the pendency of this appeal, on 
November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

Because of the change in the law brought about by the VCAA, a 
remand is required with regard to the claims for service 
connection for the residuals of a left knee injury, the 
residuals of a left ankle injury, and for allergies, for 
compliance with the notice and duty to assist provisions 
contained in the law.  Specifically, the RO denied service 
connection for said disorders as not well grounded, reasoning 
that the veteran had not submitted evidence of a medical 
nexus between his alleged inservice injuries and allergies 
and a current disability.  Therefore, the claims must be 
remanded for further development and compliance with the 
VCAA.

Additionally, as previously noted, the issue of entitlement 
to service connection for a chronic low back disorder has 
been reopened.  Although it is acknowledged that current 
diagnoses of low back disabilities have been made and a 
medical opinion etiologically relating those disabilities to 
active service is of record, the Board finds that additional 
development is needed.  In this regard, the Board notes that 
despite the November 1984 diagnosis of an old low back injury 
by history with recurrent myalgia, clinical evaluation at 
that time was normal.  Thereafter, the record is silent with 
respect to any complaints of or findings of a back disorder 
until 1998.  In June 1999, the veteran's chiropractor, 
primarily relying on the veteran's history, related the 
disabilities to events of service.  It is also noted that 
private medical records dated in 1998 note the veteran's 
history of fracturing his pelvis during service and having 
low back pain associated with that alleged injury.  
Accordingly, a contemporaneous VA examination is needed to 
identify what disabilities of the back are present and to 
ascertain whether it is at least as likely as not that any 
current back disability present is related to active service.

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service; it must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
determine if there are any treatment 
records to be associated with the claims 
folder regarding his alleged left knee 
injury, left ankle injury, allergies, 
and/or low back disorder.  If there are 
any treatment records identified, the RO 
should obtain the appropriate releases 
from the veteran, obtain all available 
records, and associate the records with 
the veteran's claims folder.

2.  Following completion of the above 
requested development, the veteran should 
be afforded the appropriate VA 
examination(s), including an orthopedic 
examination, to determine if current 
disabilities exist and, if so, whether 
any diagnosed disability is at least as 
likely as not related to service, 
including the reported back injuries and 
left ankle and knee problems during 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Also, for any diagnosed back 
disability, any opinion expressed should 
be reconciled with the diagnosis rendered 
in November 1984 and the medical opinion 
expressed in June 1999.

Since it is important that each 
disability be viewed in relation to its 
history (38 C.F.R. § 4.1), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
VCAA.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 



